Response to Amendment
Through an inadvertent error the examiner mailed an Advisory Office Action on May 19, 2021 indicating that further search and consideration is required to process the amendment submitted May 15. 
However, Applicant’s amendments AND arguments filed May 14, 2021, with respect to taking the allowable subject matter indicated in the office action mailed March 1, 2021 have been fully considered and ARE persuasive. All rejections have been withdrawn and the application moved to allowance. The examiner apologizes for the inconvenience.
The May 19, 2021 office action was incorrect in stating the after-final amendment would not be entered. The amendments submitted on May 14, 2021 HAVE BEEN entered and made of record.
Allowable Subject Matter
Claims 1, 2, 4, 5, 6 & 8-15 have been allowed. There is no motivation nor rationale for why one of ordinary skill in the art would use a bale-type fork assembly with a agricultural machine having a remotely controlled moveable element, that when engaged by a control element forcing it down allows latches on the fork assembly to engage and retain the agricultural machine to the fork assembly. The closest cited prior art lacks disclosure either individually or in combination these features. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652